6-96-028-CV Long Trusts v. Dowd                                     












In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00161-CV
______________________________



IN RE:  DON R. DAVIS AND LINDA L. DAVIS






Original Mandamus Proceeding







Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Morriss


O P I N I O N

	Don R. and Linda L. Davis, acting pro se, have filed a petition for writ of mandamus asking
this Court to direct the removal of Judge Mike Wood, Probate Court Number 2 of Harris County,
Texas, from a case involving the probate of the estate of Janet Davis.  The Davises had filed a
motion seeking to remove the judge based both on recusal and disqualification grounds.   The motion
was heard by an appointed judge, who denied their motion.  The Davises ask this Court to find the
ruling erroneous and to order his removal from the probate proceeding.
	The question before this Court is jurisdiction.  This Court has jurisdiction to issue a writ of
mandamus against "a judge of a district or county court in the court of appeals district."  Tex. Gov't
Code Ann. § 22.221(b) (Vernon Supp. 2002).  Harris County is not within the territorial jurisdiction
of this Court.  Tex. Gov't Code Ann. § 22.201(g) (Vernon 1988).
	An earlier attempted appeal in this case had been filed, and the Texas Supreme Court
transferred it to this Court.  This Court dismissed the appeal for want of jurisdiction as an attempt
to appeal from an interlocutory order.  We find nothing in this case which confers jurisdiction on this
Court to decide this entirely separate mandamus proceeding. (1) 
	 The counties that are contained in the districts for the courts of appeals are set out in Tex.
Gov't Code Ann. § 22.201 (Vernon 1998).  Our civil jurisdiction is set out in Tex. Gov't Code
Ann. § 22.220 (Vernon 1988), which restricts our jurisdiction to those counties.  Our mandamus
jurisdiction is set out in Section 22.221(b), which provides us with authority to issue writs of
mandamus against a judge of a district or county court in our district.
	There is no statutory authority which would permit this Court to exercise mandamus
jurisdiction over a mandamus proceeding brought against a judge of a court sitting in Harris County,
Texas.
	The petition for writ of mandamus is dismissed for want of jurisdiction.  

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	October 24, 2002
Date Decided:		October 25, 2002

Publish
1. The extent of our jurisdiction over the transferred case is specified in Tex. Gov't Code 
Ann. § 73.002 (Vernon 1998).  We further note that the orders by the Texas Supreme Court directing
the transfer of cases under the equalization process explicitly exclude any transfer of original
proceedings.

/p>
EAST TEXAS ALL TERRAIN MONSTERS, Appellants
 
V.
 
EASTMAN CHEMICAL COMPANY, TEXAS OPERATIONS,
AND ENBRIDGE PIPELINES (EAST TEXAS), L.P., Appellees


                                              

On Appeal from the County Court at Law #2
Gregg County, Texas
Trial Court No. 2004-1861-CCL2


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Appellants, Oscar Wardon Still, Future Income, L.L.C., Rabbit Creek Mountain Mud
Blast, Rabbit Creek ATV-RV Park, and East Texas All Terrain Monsters, filed a notice of
appeal March 24, 2005, attacking the trial court's findings of fact and conclusions of law
entered March 22, 2005.

          The trial court's findings of fact and conclusions of law do not constitute a final,
appealable order.  Unless otherwise statutorily authorized, an appeal may be made only
from a final judgment. See Tex. Civ. Prac. & Rem. Code Ann. § 51.012 (Vernon 1997),
§ 51.014 (Vernon Supp. 2004–2005).  Accordingly, we dismiss this appeal for want of
jurisdiction.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      April 25, 2005
Date Decided:         April 26, 2005